Citation Nr: 0947667	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for hammertoes of the right 
foot with corns and calluses.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the RO.  

The Veteran's appeal also initially included the issue of a 
compensable evaluation for the service-connected left ear 
hearing loss.  However, the Veteran has limited his appeal to 
only the identified matter.  

In November 2006, the Board reopened the claim of service 
connection for hammertoes of the right foot with corns and 
calluses and remanded the matter to the RO for additional 
development of the record and review.  

The Veteran also has raised a claim of service connection for 
sinusitis.  (See October 2009 Written Statement).  This 
matter is referred to the RO for appropriate action.  


FINDING OF FACT

The currently demonstrated hallux valgus, calluses and fungus 
infection of the right foot is shown as likely as not to have 
had its clinical onset during the Veteran's period of active 
duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
right foot disability manifested by hallux valgus, calluses 
and fungus infection is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

As will be discussed, the Board finds sufficient evidence is 
of record to grant the Veteran's claim of service connection 
for a right foot condition.  Therefore, no further 
development is needed with regard to this appeal  


II.  Service Connection for Hammertoes of the Right foot with 
Corns and Calluses

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Veteran's service treatment record shows that he was seen 
for a chronic symptomatic callus over the metatarsal head 
area and pain in the right great toe in January 1969 during 
service.  He also was treated for onychomycosis of the right 
hallux nail in October 1969.  

The post-service medical records dated from January to March 
of 1971 reflect treatment for multiple symptoms, including 
hammer toes and plantar calluses.  

A later February 1995 treatment record is shown to have 
reported a diagnosis of tinea pedis.  

A May 1997 VA examination diagnosed the Veteran with bunion 
of the right foot, claw toes, corn on the right 5th toe, 
calluses, and normal toe nails.  He was also diagnosed with 
bilateral mild hallux valgus.  It also noted "a pruritic 
rash on the right foot developed in 1968 in service and 
remained despite multiple topical medications," scaling 
right sole with thickened toenails and tinea pedis with 
onychomycosis.  

A January 1999 VA examination diagnosed the Veteran with 
tinea pedis with onychomycosis of the right foot.  

A September 1999 VA treatment record reflects complaints of 
painful long, thick, nails, and onychomycosis.  A November 
2001 VA treatment record reflects the same.  

A February 2002 VA treatment record reflects that the Veteran 
had a history of dystrophy of the right big toenail and mild 
scaling.  The Veteran reported that he had athlete's foot for 
over 30 years.  

The Veteran underwent a VA examination in August 2009.  He 
reported starting to have right foot pain in service because 
of his boots and being treated for a foot fungus in service.  
The Veteran was diagnosed with bilateral bunions of the great 
toes; right foot callus; and fungal infection of the right 
foot.  

The VA examiner opined that the Veteran had been treated for 
a right foot condition since 1969 and that it was at least as 
likely as not that his right foot condition was related to 
service.  

The Veteran's brother submitted a July 1997 written statement 
attesting to the fact that his brother started to have 
difficulty with his right foot in service.  

The Board notes that the Veteran is competent to provide a 
report of continuity of his right foot symptoms since 
service, his assertion of a chronic disability dating back to 
service is consistent with the evidence of record, notably 
his in-service examination reports and the August 2009 VA 
examination.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(a Veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a Veteran is not competent to offer opinions on 
medical diagnosis or causation).  

Overall, the evidence is in relative equipoise in showing 
that the currently demonstrated right foot pathology 
manifested by a hallus valgus deformity and calluses and 
fungus infection as likely as not had its clinical onset 
while the Veteran was serving on active duty.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the right foot hallux valgus, calluses 
and fungus infection is warranted.  


ORDER

Service connection for right foot disability manifested by 
hallux valgus, calluses and fungus infection is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


